Exhibit 10.10

AMENDMENT NO. 4

TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 4 to Second Amended and Restated Master Repurchase Agreement,
dated as of April 27, 2018 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Committed Buyer” and a “Buyer”), Alpine Securitization LTD (a “Buyer”),
PennyMac Holdings, LLC (“PennyMac Holdings”), PennyMac Corp. (“PMC”), PennyMac
Operating Partnership, L.P., in their capacity as sellers (“POP”, together with
PennyMac Holdings and PMC, each a “Seller” and, collectively, the “Sellers”),
PMC REO Financing Trust, an asset subsidiary (the “REO Subsidiary” and together
with the Sellers, the “Seller Parties”) and PennyMac Mortgage Investment Trust
(“PMIT”) and POP, in their capacity as guarantors (each, a “Guarantor” and
collectively, the “Guarantors”).

RECITALS

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors are
parties to that certain Second Amended and Restated Master Repurchase Agreement,
dated as of April 28, 2017 (as amended by Amendment No. 1, dated as of June 1,
2017, Amendment No. 2, dated as of December 20, 2017 and Amendment No. 3, dated
as of February 1, 2018, the “Existing Repurchase Agreement”, and as amended by
this Amendment, the “Repurchase Agreement”). The Guarantors are parties to that
certain Second Amended and Restated Guaranty (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”), dated as of April 28,
2017, by the Guarantors in favor of Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement and Guaranty, as applicable.  

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantors to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Administrative Agent, the Buyers, the Seller Parties and the
Guarantors hereby agree, in consideration of the mutual promises and mutual
obligations set forth herein, that the Existing Repurchase Agreement is hereby
amended as follows:

SECTION 1.Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1adding the following definition in its proper alphabetical order:

“LIBOR” has the meaning assigned to such term in the Pricing Side Letter.

1.2deleting the definitions of “Aged 90 Day Non-Agency Non-QM Mortgage Loan”,
“Aged 180 Day Mortgage Loan”, “Aged 180 Day Non-Agency Non-QM Mortgage

-1-

--------------------------------------------------------------------------------

 

Loan”, “Aged 180 Day Non-Agency QM Mortgage Loan”, “Aged 364 Day Mortgage Loan”,
“Aged 364 Day Non-Agency Non-QM Mortgage Loan”, “Aged 364 Day Non-Agency QM
Mortgage Loan”, “Aged Loan” and “Base Rate” in their entirety and all references
to such defined terms.

1.3deleting the definition of “Termination Date” in its entirety and replacing
it with the following:

“Termination Date” means the earliest of (a) April 26, 2019, and (b) the date of
the occurrence of an Event of Default.

SECTION 2.Requirements of Law. Section 10b. of the Existing Repurchase Agreement
is hereby amended by deleting subsection (5) thereof in its entirety and
replacing it with the following:

(5) Requirements of Law.  Neither Administrative Agent nor Buyers shall have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Administrative Agent or any Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Administrative Agent or
any Buyer to enter into Transactions or remit Purchase Price Increases with a
Pricing Rate based on LIBOR.

SECTION 3.Program; Costs. Section 11 of the Existing Repurchase Agreement is
hereby amended by deleting subsection (b) thereof in its entirety and replacing
it with the following:

(b) If any Buyer determines that, due to the introduction of, any change in, or
required change in compliance by such Buyer with (i) any eurocurrency reserve
requirement or (ii) the interpretation of any law, regulation or any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be an increase in the cost to such Buyer
in engaging in the present or any future Transactions or remitting Purchase
Price Increases, then Sellers agree to pay to such Buyer, from time to time,
upon demand by such Buyer (with a copy to Custodian) the actual cost of
additional amounts as specified by such Buyer to compensate such Buyer for such
increased costs.

SECTION 4.Financial Covenants. Section 14 of the Existing Repurchase Agreement
is hereby amended by deleting subsection (dd)(iii) thereof in its entirety and
replacing it with the following:

(iii) Reserved.

SECTION 5.Conditions Precedent. Section 10(b) of the Existing Repurchase
Agreement is hereby amended by adding the following subsection at the end
thereof:

(19) Maintenance of Profitability.  PMIT has maintained a profitability of at
least $1.00 in Net Income for at least one of the two prior Test Periods.

-2-

--------------------------------------------------------------------------------

 

SECTION 6.Conditions Precedent to Amendment.  This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

6.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of Buyers shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyers, the Seller Parties and the Guarantors;

(b)Amendment No. 3 to Second Amended and Restated Pricing Side Letter, executed
and delivered by duly authorized officers of the Administrative Agent, the
Buyers, the Seller Parties and the Guarantors; and

(c)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 7.Representations and Warranties.  Each Seller Party hereby represents
and warrants to the Administrative Agent and Buyers that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of Repurchase Agreement.

SECTION 8.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 9.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 10.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 11.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 12.Reaffirmation of Guaranty.  The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty. Each
Guarantor acknowledges and agrees that the term “Obligations” as used in the
Guaranty shall apply to all of the Obligations of the Seller Parties to
Administrative Agent and Buyers under the Repurchase Agreement and related
Program Agreements, as amended hereby.

[Remainder of page intentionally left blank]

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

 

By:

 

/s/ Margaret D. Dellafera

Name:

 

Margaret Dellafera

Title:

 

Vice President

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Buyer and as a Buyer

 

 

By:

 

/s/ Margaret D. Dellafera

Name:

 

Margaret D. Dellafera

Title:

 

Authorized Signer

 

 

By:

 

/s/ Ronald Tarantino

Name:

 

 

Title:

 

 

 

 

ALPINE SECURITIZATION LTD as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact

 

By:

 

/s/ Patrick J. Hart

Name:

 

Patrick J. Hart

Title:

 

Vice President

 

 

By:

 

/s/ Erin McCutcheon

Name:

 

Erin McCutcheon

Title:

 

Director

 




 

--------------------------------------------------------------------------------

 

 

PENNYMAC CORP., as a Seller

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

PENNYMAC HOLDINGS, LLC, as a Seller

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

PMC REO FINANCING TRUST, as the REO Subsidiary

 

By:

 

PennyMac Corp., as Administrator

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as a Guarantor

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller and as a Guarantor

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 